NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BYRON CHAPMAN,                                  No.    19-16901

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-01745-WBS-CKD
 v.

MARK C. JACOBS,                                 MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                           Submitted February 9, 2021**
                             San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and CORKER,*** District Judge.

      Byron Chapman sued his patent attorney for disability access violations under

the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and the Unruh Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Clifton L. Corker, United States District Judge for the
Eastern District of Tennessee, sitting by designation.
Rights Act, Cal. Civ. Code § 51, et seq. The parties settled and agreed the district

court could award fees and costs to Chapman. Although Chapman sought $60,050

in attorney’s fees, the district court awarded only $14,850. It also awarded only

$498 of Chapman’s requested $11,498 in costs. Reviewing the award for abuse of

discretion, but reviewing the legal determinations underlying it de novo, see Vogel

v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1157 (9th Cir. 2018), we affirm.

      1.     The district court did not abuse its discretion in calculating a “lodestar”

of the “hours reasonably expended on the litigation multiplied by a reasonable hourly

rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Chapman concedes that the

district court properly calculated the hours component, but he contends that the

district court erred in reducing the requested hourly rates for his two attorneys from

$750 to $350 (for a law partner with decades of experience) and from $350 to $150

(for an experienced associate).

      The district court’s task was to “compensate counsel at the prevailing rate in

the community for similar work; no more, no less.” Moreno v. City of Sacramento,

534 F.3d 1106, 1111 (9th Cir. 2008). The factors appropriately considered in that

analysis include “the novelty and difficulty of the issues, the skill required to try the

case . . . the experience held by counsel and fee awards in similar cases.” Id. at 1114.

Here, the district court noted the statement by Chapman’s counsel that the case

“involved a straightforward application of the law and did not . . . [require] a high


                                           2
level of skill or specialization,” and found that the same two lawyers had recently

been awarded fees of $300 and $175 per hour, respectively, in similar cases in the

Eastern District of California, which they had “reduced to a kind of routine.”

Making adjustments to the attorneys’ requested rates to fit the circumstances in this

case, the district court accomplished its required task. Fox v. Vice, 563 U.S. 826,

838 (2011).

      The district court therefore did not commit the errors identified in Moreno, in

which the district court “speculated” about how different firms might have staffed a

case, provided “insufficient” explanation for its “somewhat arbitrary” and

“summary” cuts to the lodestar rate, and adhered to a “de facto policy” of awarding

no more than a historic cap on fees in civil rights cases. Moreno, 534 F.3d at 1113–

15. Although a district court may not simply “hold the line” on fees where

“[n]othing else supports . . . the reduction,” id. at 1115, Chapman fails to show the

district court did so in this case. Nor did the district court abuse its discretion in

declining to rely on an expert’s “regression analysis” or a rubric for calculating fees

known as the “Laffey Matrix,” because it reasonably concluded that either would

lead to an award significantly higher than the “prevailing rate in the community.”

Id. at 1111.

      2.       Chapman’s opening brief makes only two cursory references to the

costs award and presents no argument for why it should be disturbed. He has


                                          3
therefore waived any challenge to the district court’s refusal to award $11,000 for

the cost of the regression analysis, which it deemed unnecessary and unhelpful. See

Nat’l Fam. Farm Coal. v. USEPA, 966 F.3d 893, 916 (9th Cir. 2020) (stating that an

issue “not discussed in the body of the opening brief is deemed waived”).

      AFFIRMED.1




1
     Appellee’s request for judicial notice, Docket Entry No. 32, is granted.
Appellant’s requests for judicial notice, Docket Entry Nos. 27, 49, are denied.


                                         4